DETAILED ACTION

The Applicant’s amendment filed on January 15, 2021 was received.  Claims 16-20 were canceled.  Claims 1 and 6-8 were amended.  Claims 21-27 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 19, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al. and Richter et al. on claims 1, 3-5 and 9 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al., Richter et al. and Mayes on claim 2 is withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al., Richter et al. and Davancens on claims 6-7 are withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1, 3-6, 8-9, 21, 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tomuta (US 2014/0234011) in view of Richter (US 3,427,840) and Tomuta883 (US 2016/0175883).
In regards to claims 1 and 27, Tomuta teaches a fluid application device (200) for applying a sealant (surface coating) comprising:

a shaft is provided at interior of a second pulley (308), the shaft comprising a fluid channel for sealant flow (302) through a fluid channel, the fluid channel is in fluid communication with the inlet (fig. 3; para. 70);
a brush (220, applicator) and applicator coupling unit (314) are connected to an end of the shaft, where the brush comprises an opening in fluid communication with the fluid channel (fig. 3; para. 71);
a motor (230) causes rotation of the second pulley (308) and the shaft, where the rotation is capable of occurring during a process of dispensing of the sealant (fig. 3; para. 70-74).
 Tomuta does not explicitly teach a pump to cause the surface coating to flow from the inlet to the opening of the applicator.
However, Richter teaches a lubricating system comprising a pump (19) which connects a reservoir tank (12) to a spreader means (13) (fig. 2; col. 3, lines 25-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the fluid pump of Wentworth onto the fluid application device of Tomuta because Wentworth teaches it will provide optimal delivery of fluids (abstract).
	Further regarding claim 1, Tomuta and Wentworth do not explicitly teach the applicator comprises first and second openings in fluid communication with the fluid channel, the first and second openings on an applicator surface at a first side of the applicator opposite from a second side of the applicator that is proximate the shaft, and first and second openings, the first opening positioned at a first distance from the axis of rotation, the second opening positioned at a second 
	However, Tomuta883 teaches a tool (200) comprising flexible tube-220, flexible tube-222 and flexible tube-224 at an applicator surface at a first side opposite a second side of the tool, where the second side is at end-210 of a connector-204.  Tomuta883 teaches each of the flexible tube-220, flexible tube-222 and flexible tube-224 are in fluid communication with channel-406 within the connector-204 (fig. 1, 3-5; para. 67-68, 72, 76-77).
Tomuta883 teaches openings of each of the flexible tube-220, flexible tube-222 and flexible tube-224 each provide openings which are offset from a center axis and which are provide a first, second and third distances, where each distance is different from the central axis provided by the connector-204 (fig. 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flexible tubes which open at different distance from center of Tomuta883 onto the brush of Tomuta and Wentworth because Tomuta883 teaches it will improve the precision of the application of material (para. 39).
In regards to claim 3, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta teaches a belt (310) is operatively coupled between the motor and second pulley/shaft (fig. 3; para. 70).
In regards to claim 4, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta teaches attachment unit (232, mount) provide a coupling to a robotic arm (fig. 12; para. 8, 66).
In regards to claim 5, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta teaches the brush has a circular shape (fig. 1, 3).
In regards to claims 6 and 23-24, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta883 teaches the flexible tube-220, flexible tube-222 and flexible tube-224 provide first and second openings at different distances from a center define by the circular shape (fig. 3-6).
In regards to claim 8, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta883 teaches the flexible tube-220, flexible tube-222 and flexible tube-224 provide first, second and third openings spaced apart from one another.  
Tomuta, Wentworth and Tomuta883 do not explicitly teach the openings are arranged 120-degrees apart from one another.
However, arranging the flexible tube-220, flexible tube-222 and flexible tube-224 to be 120-degrees apart from one another would represent an obvious rearrangement of parts that would not alter the operation of the apparatus in a patentably distinct manner or produce any new and unexpected benefit over the prior art structure (see MPEP 2144.04).
In regards to claim 9, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta teaches the fluid channel is an internal cavity defined by an exterior diameter of the shaft (fig 3).
In regards to claim 21, Tomuta, Wentworth and Tomuta883 as discussed above, where Tomuta883 teaches flexible tube-220, flexible tube-222 and flexible tube-224 provides the openings to base (202) which is normal (fig. 3-6).
In regards to claim 26, Tomuta, Wentworth and Tomuta883 as discussed above, but do not explicitly teach the first and second openings have different opening diameters.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomuta, Wentworth and Tomuta883 as applied to claims 1, 3-6, 8-9, 21, 23-24 and 26-27 above, and further in view of Mayes (US 2006/0205324).
In regards to claim 2, Tomuta, Wentworth and Tomuta883 have been discussed above, but do not explicitly teach an actuator to vary a pressure between the applicator and the surface.
However, Mayes teaches a forcing device (170, actuator) which applies a force to the conditioning head (145) to provide a uniform force between the conditioning head and a surface (fig. 7-8; para. 25, 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the forcing device of Mayes onto the fluid application device of Tomuta, Wentworth and Tomuta883 because Mayes teaches it will provide a repeatable and predictable force (para. 43).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomuta, Wentworth and Tomuta883 as applied to claims 1, 3-6, 8-9, 21, 23-24 and 26-27 above, and further in view of Davancens (US 2017/0105513).
In regards to claims 7 and 22, Tomuta, Wentworth and Tomuta883 have been discussed above, but do not explicitly teach the opening includes second and third fluid channels are angled at 25 to 35 degrees from one another. 
However, Davancens teaches a brush (400) comprises a channel-308 which connects to an axial port-485 and a pair of lateral ports-482 for discharging a substance.  Davancens teaches the pair of lateral ports-482 are openings which an arranged across a center define by the circular shape of the brush, where the pair of lateral ports-482 appear to be angled at 25 to 35 degrees from each other (fig. 3, 5; para. 33, 37, 39).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the brush of Davancens onto the fluid application device of Tomuta, Wentworth and Tomuta883 because Davancens teaches it will provide application of substances in a uniform manner (para. 1).

Allowable Subject Matter
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed January 15, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomuta, Wentworth and Tomuta883.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717